Title: From George Washington to Brigadier General Jedediah Huntington, 8 January 1778
From: Washington, George
To: Huntington, Jedediah



Sir
Head Quarters Valley Forge 8th Jany 1778.

I desire you will immediately detatch a proper Officer from your Brigade with orders to bring forward all the Men that may have been left upon command at the posts where the Brigade has been stationed, and who have recovered in the different Hospitals to which they have been sent—If any of the Men left at the Elaboratories have become expert at the Business and therefore useful in preparing Ammunition and Military Stores against the next Campaign, I would wish they may remain, but all the others who are fit for duty are to be brought on without delay. I am &c.
